Citation Nr: 9923804	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-33 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for prostatism with 
transurethral resection of the prostate.

2.  Whether the noncompensable disability evaluation assigned 
for a service-connected left varicocele is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to June 
1946 and had many periods of active duty for training from 
July 1948 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied entitlement to service 
connection for prostatism with transurethral resection of the 
prostate and granted service connection for a left 
varicocele, evaluated at a noncompensable disability rating.  
In April 1999 the Board requested an expert medical opinion 
from the Veteran's Health Administration (VHA).  The VHA 
expert provided an undated response, copies of which were 
sent to the veteran and his representative in May 1999.  The 
veteran provided the Board with a written statement dated in 
June 1996 that he had no additional evidence to present.


FINDINGS OF FACT

1.  There is no competent medical evidence linking prostatism 
with transurethral resection of the prostate with the 
veteran's period of active service.

2.  The record includes all evidence necessary for the 
equitable disposition of the appeal on the issue of 
entitlement to a compensable rating for a left varicocele.

3.  The veteran's service-connected left varicocele is 
asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for prostatism with transurethral resection of the prostate 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable rating for a left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.115b, 
Diagnostic Code 7529 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for symptoms residual to prostatism with 
transurethral resection of the prostate which he claims to 
have incurred during a period of active duty for training.  
He also contends that the disability rating for his service-
connected left varicocele should have been assigned a 
compensable rating because of continuing symptoms of voiding 
dysfunction.

Prostatism with transurethral resection of the prostate

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The claims file contains very little medical evidence 
pertaining to a prostate disorder.  The veteran's service 
medical records include no evidence that the veteran sought 
or received treatment for or was diagnosed with a prostate 
disorder in service.  A report of a February 1996 VA 
examination includes a diagnosis for a history of prostatism, 
status post-transurethral prostate resection but notes no 
residual symptomatology either objectively verified or 
reported by the veteran.  A report of a July 1996 VA 
examination does not include a diagnosis for a prostate 
disorder nor does it note residual symptomatology either 
objectively verified or reported by the veteran.  A January 
1997 note from a military surgeon states that the veteran 
underwent a transurethral resection of the prostate in 1986 
or 1987 but that symptoms of a voiding dysfunction including 
nocturia, and incomplete emptying but not urgent incontinence 
had reemerged.  The note does not include a current 
diagnosis.  There is no medical evidence of a causal link 
between the veteran's prostatism with transurethral resection 
of the prostate, or residuals therefrom, and his period of 
active service.

In February and October 1997 written statements the veteran 
asserts that he was first diagnosed with a prostate disorder 
in June 1972 while on a period of active duty for training.  
The October 1997 statement also describes the veteran's 
symptomatology including frequent nocturia, and other voiding 
disorders.  The Board accepts these statements for the 
purpose of determining whether the veteran's claim is well-
grounded.  However, the Board finds that the evidence does 
not support entitlement to service connection for prostatism 
with transurethral resection of the prostate because there is 
no medical evidence causally linking this disorder or its 
apparent residuals with the veteran's period of active 
service.  Only the veteran asserts a causal link.  However, 
because he is a lay person with no medical training or 
expertise his statements alone cannot constitute competent 
evidence of the cause of a back disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between prostatism with 
transurethral resection of the prostate and the veteran's 
period of active service the veteran's claim for service 
connection is implausible and must be denied as not well 
grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and to 
explain why his current attempt fails.

The Board recognizes that the issue of entitlement to service 
connection is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied that claim on the 
merits, while the Board has concluded that it is not well 
grounded.  When an RO does not specifically address the 
question of whether a claim is well grounded, but rather, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Therefore, in this case, the veteran has not been prejudiced 
by the manner in which the Board has disposed of the claim.

Left varicocele

The Board finds the claim for a compensable rating at issue 
in this appeal is well grounded because a challenge to an 
evaluation of a service-connected disability constitutes a 
well-grounded claim.  38 U.S.C.A. § 5107(a); see Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Once a claimant presents a well-
grounded claim the VA has a duty to assist in developing 
facts pertinent to the claim.  Id.  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issues on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation is appropriate if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.  In a claim of disagreement with a 
disability rating assigned contemporaneously to a grant of 
entitlement to service connection, the facts of a particular 
case may require assignment of separate disability ratings 
for separate time periods.  Fenderson v. West, 12 Vet. App. 
at 126.

The RO first granted the veteran entitlement to service 
connection for a left varicocele by an August 1996 rating 
decision that assigned a noncompensable rating under 
Diagnostic Code (DC) 7529.  That rating has been in effect 
since then.  Under 38 C.F.R. § 4.115b, DC 7529, benign 
neoplasms of the genitourinary system are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.

In his February and October 1997 written statements the 
veteran asserts that symptoms of a voiding dysfunction 
resulted both from his service-connected left varicocele and 
from prostatism with transurethral resection of the prostate.  
He describes no symptoms other than a voiding dysfunction 
which he believes to be linked to his left varicocele.  He 
contends that the voiding dysfunction symptomatology of the 
two disorders is inextricably intertwined and that the VA 
should take this symptomatology into account when determining 
a disability rating for his varicocele.

The complexity of the issue presented prompted the Board to 
request expert medical guidance to assist in its adjudication 
of this matter.  A request for an expert medical opinion from 
the VHA is permitted when the medical complexity or 
controversy in a particular case so warrants.  38 U.S.C.A. §§ 
5107(a), 7109; 38 C.F.R. § 20.901(a), (d); Perry v. Brown, 9 
Vet. App. 2, 6 (1996).  The expert who reviewed the claims 
file and provided a report to the Board was Claus G. 
Roehrborn, M.D., Chief, Urology Section, VA North Texas 
Health Care System.

Dr. Roehrborn's report states that he has never encountered a 
case in which voiding problems as described by the veteran 
could be attributed to a varicocele such as the veteran's.  
The report characterizes a varicocele as a fundamentally 
benign condition and that "[i]t is completely unreasonable 
and without any rationale to assume that such a varicocele 
could cause voiding problems of any kind and nature."

After weighing the evidence, the Board adopts the VHA medical 
expert's opinion.  In consideration of the entire record the 
Board finds that this opinion is sufficient to satisfy the 
statutory requirement of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence which appears to support the veteran's 
position.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
Therefore, the Board concludes that the preponderance of the 
evidence supports a finding that the veteran's left 
varicocele is asymptomatic and that the noncompensable 
disability rating assigned by the RO was and is appropriate.  
In making this determination, the Board also has considered 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for favorable action on 
the veteran's appeal.  Accordingly, the veteran's claim for 
this benefit is denied.


ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

